Citation Nr: 0504488	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for a left leg injury 
with pain and numbness. 

3.  Entitlement to service connection for a left hand injury 
with numbness.  

4.  Entitlement to service connection for residuals of burns 
to the face, neck, ears, arms, hands, back, chest, and knees. 

5.  Entitlement to service connection for residuals of a 
concussion. 

6.  Entitlement to service connection for arthritis of the 
hands. 

7.  Entitlement to service connection for arthritis of the 
knees. 



REPRESENTATION

Appellant represented by:	Ronald E. Triggs, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and his son/attorney   


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from January 2002 and October 
2002 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  

In November 1994, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  At the hearing, the veteran withdrew 
his claim for service connection for coronary artery disease. 


FINDINGS OF FACT

1.  There is no evidence of a current disability associated 
with burns to the face, neck, ears, arms, hands, back, chest, 
or knees; residuals of a concussion; or arthritis of the 
knees. 

2.  The competent evidence weighs against a conclusion that 
the veteran has a current disability associated with 
residuals of a back injury, left leg injury with pain and 
numbness, left hand injury, or arthritis of the hands as a 
result of an in-service event or in-service symptomatology or 
pathology.  


CONCLUSIONS OF LAW

A current disability associated with a back injury, left leg 
injury, left hand injury residuals of burns to the face, 
neck, ears, arms, hands, back, chest, or knees; residuals of 
a concussion; arthritis of the hands, or arthritis of the 
knees was not incurred in or aggravated by service; and 
arthritis of the hands or knees may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in March 2001, June 2002 and July 2002, the 
RO advised the veteran of the VCAA and its effect on his 
claims.  In addition, the veteran was advised, by virtue of 
detailed November 2002 and May 2004 statements of the case 
(SOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the November 2002 and May 2004 SOCs issued 
by the RO clarified what evidence would be required to 
establish service connection for the disabilities at issue.  
Further, the claims file reflects that the November 2002 and 
May 2004 statements of the case contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, and in response 
to a question from the undersigned at the November 2004 
hearing as to whether there were any other records available 
that would assist in the adjudication of the veteran's 
appeal, the veteran's attorney answered that the record was 
as complete as could be provided.  (See Nov. 5, 2004, Hearing 
Transcript, page 49).  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The service medical records (SMRs) reflect treatment of the 
veteran on the U.S.S. Saratoga on February 21, 1945, for 
second degree burns to the face and right hand.  Treatment 
included Vaseline gauze dressing applied to the burned areas, 
and the veteran was discharged for ambulatory treatment the 
following day.  Historical extracts submitted on behalf of 
the veteran document a kamikaze attack on the U.S.S. Saratoga 
on February 21, 1945, with significant damage and casualties.  
In addition, the record reveals that the veteran was awarded 
the Purple Heart for wounds sustained "in action against an 
organized enemy" on February 21, 1945. 

In written statements and sworn testimony presented at his 
November 2004 hearing, the veteran has contended that he 
suffered additional disabilities from the attacks of February 
21, 1945, as a result of being slammed into the bulkhead of 
the ship, to include a "concussion" injury and various 
musculoskeletal disabilities involving the spine, leg, knees, 
and hands.  However, the SMRs from February 21, 1945, provide 
documentation for only the above-described burn injuries, and 
the only other disability discussed in the service medical 
records was recurrent severe headaches, which the veteran 
stated on a sick call note dated in September 1943 that he 
had been suffering with since his childhood.  The separation 
examination conducted in November 1945 revealed no pertinent 
complaints or findings, and included a negative examination 
of the skin.  A medical history of only the "usual childhood 
diseases" and recurrent severe headaches was listed on the 
reports from that examination.  

After service, the veteran filed an application date stamped 
in January 1950 for service connection for burns on the face 
and right arm, migraine headaches, and a dental disability.  
The veteran was scheduled for a VA examination to assist in 
the adjudication of these claims in March 1950, but he failed 
to report to this examination, and an April 1950 letter to 
the veteran informed him that his claim for service 
connection for burn residuals and headaches was being denied 
due to his "failure to cooperate" with VA.

While the veteran's attorney indicated at his November 2004 
hearing that the veteran might have failed to report to the 
scheduled examination because the letter informing him of the 
examination did not contain his "complete address," (see 
Nov. 5, 2004, Hearing Transcript, page 4), the record reveals 
that the notice of this examination was sent to the same 
address which had been provided by the veteran in his January 
1950 application for VA benefits, and that the letter was 
not, nor was any correspondence from VA during that time 
period, returned by the United States Postal Service as 
undeliverable.  

The law presumes that the notice letters for scheduled 
examinations were properly mailed and forwarded.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefutable to 
overcome that presumption.")  

Given the above legal authority and in the absence of any 
evidence that the veteran was not properly notified of the 
March 1950 examination, the Board must conclude that the 
veteran was properly notified of this examination.  However, 
as the adjudication of the veteran's claims will be based 
upon a de novo review of all the evidence of record, and the 
Board attaches no "finality" to the April 1950 letter that 
informed the veteran that his claims could not be granted due 
to his failure to report for the VA examination scheduled for 
March 1950, there can be no resulting prejudice to the 
veteran.    

The first post-service clinical evidence is contained in 
private clinical reports dated in 1976 and 1977 reflecting 
treatment for back pain, with aching in the buttocks region 
and tingling in the toes.  The impression was probable facet 
syndrome.  The


veteran also complained about back pain to a private examiner 
in September 1979, and a lumbar spasm was noted from the 1st 
to the 5th lumbar vertebrae (L1 to L5), bilaterally, upon 
examination.  The diagnosis at that time was probable low 
back syndrome.  Records from a private chiropractor dated in 
February and March 2002 reflect treatment for back pain.  
These reports also reflect complaints from the veteran of 
pain radiating to the left buttocks down to the ankle.  
Numbness in the left calf and right foot was also described, 
and the veteran stated that he had been suffering from these 
symptoms for 50 years since the War, when explosions knocked 
him into a wall.   

The veteran was afforded a VA examination in May 2002 that 
included a series of X-rays which showed marked degenerative 
disk disease in the lumbar spine at L4-L5 with probable 
spinal stenosis, and "mirror-imaging" disease with marked 
degenerative joint disease of the first metacarpal-trapezium 
articulation of the first metacarpal and the distal 
interphalangeal joints of all the fingers of each hand.  At 
that time, X-rays of the right knee and left knee were 
negative.  The examination of the skin of the face, arms, 
hands, back, ears, chest, legs, and feet demonstrated no 
scarring. 

The diagnoses following the physical examination of the 
veteran were degenerative joint disease of the lumbosacral 
spine with evidence of S1 radiculopathy; bilateral 
degenerative joint disease of the hands; numbness of the 
fourth and fifth fingers of the left hand with probable left 
elbow ulnar neuritis; and a normal examination of the knees. 

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).


When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra.  The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  

Applying the above criteria to the pertinent facts, the Board 
emphasizes that it has reviewed the evidence and testimony 
submitted with respect to the nature of the veteran's 
honorable and heroic service on the U.S.S. Saratoga, in 
particular that associated with the kamikaze attacks on 
February 21, 1945.  The events of that day are well known to 
history, and the valorous service performed by the veteran 
and his comrades during such times of crisis will never be 
forgotten.  However, with all due respect to the assertions 
submitted by and on behalf of the veteran in this appeal, the 
competent evidence of record weighs against a conclusion that 
he has current disability associated with any of the 
disorders for which service connection has been claimed, 
which is etiologically related to service.  See Collette, 
Gregory, supra.  As for the contentions of the veteran and 
his attorney/son asserting a claimed etiological nexus 
between the claimed disabilities and service, as obviously 
forthright and sincere as they are, the probative value of 
the positive evidence represented by these lay assertions is 
simply outweighed by that of the more objective negative 
evidence of record, as the veteran is not professionally 
competent to provide an opinion as to the etiology of the 
claimed disorders.  See Routen, Espiritu, supra.  

Specifically with respect to the claims for service 
connection for burn residuals, that a condition or injury 
occurred in service alone is not enough to warrant a grant of 
service connection; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The May 2002 VA examination specifically found no 
evidence of scarring, nor is there any other competent 
medical evidence of current residuals of burns to the skin of 
the face, neck, ears, arms, hands, back, chest, or knees.  In 
addition, the May 2002 VA examination and X-rays conducted at 
that time specifically found no evidence of arthritis or any 
other knee disability, nor is there any other competent 
evidence of a current disability associated with arthritis of 
the knees.  Finally, neither the May 2002 VA examination, nor 
any other competent evidence of record, demonstrates a 
current disability resulting from a concussion.  As a result, 
service connection for residuals of burns to the face, neck, 
ears, arms, hands, back, chest, and knees; residuals of a 
concussion; and arthritis of the knees must be denied.  See 
Rabideau, Brammer, supra.  

Turning now to the other claims for service connection, while 
the record reveals a report from a private chiropractor dated 
in February 2002 indicating that the veteran had been 
suffering from back pain with left calf and foot numbness 
since he was slammed into a wall during an explosion on the 
Saratoga during kamikaze attacks, as indicated above, the 
service medical records reflect only treatment for burn 
injuries associated with those events of February 21, 1945.  
The service separation examination did not reveal any 
evidence of a back, leg, or hand disability, and the first 
evidence of treatment for a back disability with pain 
radiating to the leg is dated more than 30 years after 
service, in 1976 and 1977.  The first evidence of record of a 
hand disability is dated in May 2002, a time even more remote 
from service.

Accordingly, given the silent service medical records and 
lengthy period of time between separation from service and 
the first competent evidence of a disability involving the 
back, legs, or hands, it would not be reasonable to conclude 
that any current disability associated with these conditions 
is etiologically related to service.  The probative value of 
such negative evidence, as indicated above, exceeds that 
represented by the contentions and testimony submitted by and 
on behalf of the veteran asserting an etiologic link between 
a current back, leg, or hand disability and service.  See 
Routen, Espiritu, supra.  Therefore, the claims for service 
connection for these disabilities must also be denied.  
Gilbert, supra, at 49.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied. 

Entitlement to service connection for a left leg injury with 
pain and numbness is denied. 

Entitlement to service connection for a left hand injury with 
numbness is denied.   

Entitlement to service connection for residuals of burns to 
the face, neck, ears, arms, hands, back, chest and knees is 
denied. 

Entitlement to service connection for residuals of a 
concussion is denied. 

Entitlement to service connection for arthritis of the hands 
is denied. 

Entitlement to service connection for arthritis of the knees 
is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


